Title: Thomas Jefferson to Archibald Stuart, 8 August 1811
From: Jefferson, Thomas
To: Stuart, Archibald


          
                  Dear Sir 
                   
                     Monticello 
                     Aug. 8. 11.
          
		   
		  
		   
		  I ask the favor of you to purchase for me as much fresh timothy seed as the inclosed bill will pay for, pack & forward, and that you will have the goodness to direct it to be lodged at mr Leitch’s store in Charlottesville by the waggoner who brings it. you see how bold your indulgencies make me in intruding on your kindness.
          
		  I do not know that the government means to make known what has passed between them & Foster before the meeting of Congress; 
                  
                  
                  
                  
                  
                  but in the mean time individuals, who are in the way, think they have a right to fish it out, and in this way the sum of it has become known. 
                  
                  
                  Great Britain has certainly come forward and declared to our government by an official paper that the conduct of France towards her during this war has obliged her to take possession of the ocean, and to determine that no commerce shall be carried on with the nations connected with France. that however she is disposed to relax in this determination so far as to permit the commerce which may be carried on thro the
			 British ports. I have, for 3 or 4. years been confident, that knowing that her own resources were not adequate to the maintenance of her present navy, she meant with it to claim the conquest of
			 the
			 ocean, and to permit no nation to navigate it, but on paiment of a tribute for the maintenance of the dominion fleet necessary to secure that dominion. a thousand circumstances brought together left me without a doubt that that policy directed all her conduct, altho’ not avowed. this is the first time
			 she has thrown off the mask. the answer & conduct of the government have been what they ought to have been, & Congress is called a little earlier, to be ready to act on the reciept of the reply, for which time has been given. God bless you
          from yours affectionately
                  Th: Jefferson
        